                          In the United States District Court
                           For the Western District of Texas
                               Midland-Odessa Division

 ART SCHMIDT, SIAN12, LP, DAN              §
 COLWELL, AND JAMES WEBB,                  §
      Plaintiffs,                          §
 v.                                        §                Cause No. 7:20-cv-00206
                                           §
 CIMAREX ENERGY CO.,                       §
     Defendant.                            §


                          DEFENDANT’S NOTICE OF REMOVAL


         COMES NOW Defendant Cimarex Energy Co. (hereinafter “Defendant”) in the

above-entitled cause, and hereby files its Notice of Removal, and in support of the

same would respectfully show the Court the following:

                                GROUNDS FOR REMOVAL

         On July 14, 2020, Plaintiffs Art Schmidt, SIAN12, LP, Dan Colwell, and James

Webb (hereinafter “Plaintiffs”), filed suit against Defendant in the 238th Judicial

District of Midland County, Texas, under Cause No. CV56813.

         Plaintiffs’ Petition alleges breach of contract. Defendant voluntarily accepted

service of Plaintiffs’ Petition on July 24, 2020. Defendant files this Notice of Removal

within 30 days of receipt of the Petition to show removal was proper.

         There is complete diversity of citizenship. Plaintiffs Art Schmidt, Dan Colwell

and James Webb are residents of Texas. Plaintiffs aver that SIAN12, LP is a Texas

limited partnership, whose principal place of business is located in Travis County,

Texas. The known partners are also citizens of Texas. Defendant Cimarex Energy




                                            1
4828-6483-5401, v. 3
Co. is a Delaware corporation with its principal place of business in Colorado. None

of the Plaintiffs are citizens of Colorado or Delaware.

         Plaintiffs’ petition states that the amount in controversy exceeds $1,000,000,

which exceeds the amount in controversy required for removal.

         Because there is complete diversity of citizenship and a sufficient amount in

controversy to confer jurisdiction on the Court, this action may be removed pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446.

                                ATTACHED DOCUMENTS

         Pursuant to 28 U.S.C. § 1446(a), Defendant attaches to this Notice of Removal

as Exhibit A, an index of documents, a copy of the State District Court’s docket sheet,

and a copy of all process, pleadings, and orders served upon Defendant in the State

District Court.

         Defendant has filed a civil coversheet contemporaneously with filing this

Notice of Removal.

         Defendant has contemporaneously filed a copy of this Notice of Removal with

the Clerk of the State Court in which this action is pending, pursuant to 28 U.S.C. §

1446(d).

                                     JURY DEMAND

         Defendant demands trial by jury.

         WHEREFORE PREMISES CONSIDERED, Defendant prays that that above-

styled case be removed from the 238th Judicial District Court of Midland, Texas to

this, the United States District Court for the Western District of Texas, Midland-




                                            2
4828-6483-5401, v. 3
Odessa Division. Defendant further prays for such other and further relief to which

it may show itself entitled.


                                            Respectfully submitted:


                                            /s/Joe T. Sanders II
                                            Joe T. Sanders, II
                                            State Bar No. 24044930
                                            jsanders@sandersbajwa.com
                                            Erin A. Hudson
                                            State Bar No. 24059978
                                            ehudson@sandersbajwa.com
                                            SANDERS BAJWA LLP
                                            919 Congress Avenue, Suite 1305
                                            Austin, Texas 78701
                                            [Tel.] (512) 535-5220
                                            [Fax] (512) 270-5111

                                            Attorneys for Defendant




                                        3
4828-6483-5401, v. 3
                          CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the foregoing document
was served this 21st day of August 2020, pursuant to the Federal Rules of Civil
Procedure.

Via E-Service

William K. Kerr, Jr., William.kerr@kellyhart.com
P. Taylor Spalla, taylor.spalla@kellyhart.com
KELLY HART & HALLMAN LLP
303 Colorado Street, Suite 2000
Austin, Texas 78701
[Tel.] (512) 495-6400

Jeff Kuhnhenn, jeff.kuhnhenn@kellyhart.com
KELLY HART & HALLMAN LLP
P.O. Box 3580
Midland, Texas 79701
[Tel.] (432) 683-2691

Counsel for Plaintiffs


                                            /s/Joe T. Sanders II
                                            Joe T. Sanders, II




                                      4
4828-6483-5401, v. 3
